Citation Nr: 0805491	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a cholecystectomy and appendectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
dermatophytosis of the feet, currently evaluated as 10 
percent disabling.

3. Entitlement to an increased disability rating for rotator 
cuff syndrome of the left shoulder, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for a left arm/hand 
disability, to include carpal tunnel syndrome, including as 
secondary to service-connected rotator cuff syndrome of the 
left shoulder.

5.  Entitlement to service connection for right neck 
Warthin's tumor, including as secondary to Agent Orange 
exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part, denied the 
veteran's claims for service connection for a right neck 
Warthin's tumor and left arm/hand disability, as well as 
denied his claims for increased disability ratings for 
residuals of a cholecystectomy and appendectomy, 
dermatophytosis of the feet, and rotator cuff syndrome of the 
left shoulder.

A January 2006 rating decision granted the veteran an 
increased, 10 percent disability rating for rotator cuff 
syndrome of the left shoulder, effective January 14, 2005.  
The veteran has not indicated that he is satisfied with this 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran's residuals of a cholecystectomy and 
appendectomy cause no more than mild symptoms.

2.  The veteran's dermatophytosis of the feet covers 3.6 
percent of his entire body surface area.  

3.  The veteran's service-connected rotator cuff syndrome of 
the left shoulder is manifested by complaints of pain and 
left arm flexion and abduction of at least 130 degrees, but 
without ankylosis of the scapulohumeral articulation, 
impairment of the humerus, or impairment of the clavicle or 
scapula.

4.  There is no competent medical nexus evidence of record 
indicating the veteran's left arm/hand disability, including 
carpal tunnel syndrome, is causally or etiologically related 
to his service in the military, or his service-connected 
rotator cuff syndrome of the left shoulder.  

5.  A right neck Warthin's tumor was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service - including presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for residuals of a cholecystectomy and appendectomy.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7318 (2007).

2. The criteria are not met for a rating higher than 10 
percent for dermatophytosis of the feet.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 
(2007).

3.  The criteria for a disability evaluation in excess of 10 
percent for rotator cuff syndrome of the left shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2007).

4.  The veteran's left arm/hand disability, including carpal 
tunnel syndrome, was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

5.  A right neck Warthin's tumor was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a February 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for increased disability ratings and for service 
connection.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
No. 2006-7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. 
May 16, 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims, no disability ratings or effective dates 
will be assigned.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of his testimony before the undersigned Veterans Law Judge 
(VLJ).  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Court recently held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Court of Appeals for Veterans Claims, Nov. 19, 
2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Residuals of a Cholecystectomy and Appendectomy

Documents of record establish that the veteran underwent a 
cholecystectomy and appendectomy in 1970 pursuant to 
diagnoses of cholecystitis and cholelithiasis.  He is 
currently assigned a 10 percent rating for this disability 
under 38 C.F.R. § 4.114, DC 7318, for removal of the gall 
bladder.  Under this Diagnostic Code, a 10 percent rating is 
assigned for mild symptoms.  The highest possible rating 
under this code is 30 percent, requiring severe symptoms.  
See 38 C.F.R. § 4.114, Diagnostic Code 7318.

The Board finds that the veteran's disability picture, 
throughout the rating period on appeal, is most consistent 
with the currently assigned 10 percent disability evaluation, 
so a higher rating is not warranted.  While the objective 
clinical evidence of record shows his residuals of a 
cholecystectomy and appendectomy cause localized pain at the 
area of the sutures, this is contemplated by his current 10-
percent rating under DC 7318.  Moreover, at the veteran's 
October 2005 VA examination, he reported that he does not 
have any systemic symptoms, associated weight loss, fever, or 
hernia.  Moreover, VA medical records are negative for 
complaint or treatment related to his digestive system.  
Therefore, his symptoms are most commensurate with the 
currently assigned 10-percent rating.  See 38 C.F.R. § 4.114, 
DC 7318.

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for the veteran's surgical scar 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  In 
this case, however, the evidence does not establish that such 
criteria have been met.  On VA examination, the veteran's 
scar was noted as being well healed, measuring 14 
centimeters.  The Board acknowledges that the veteran 
complained of localized pain due to the sutures from his 
surgery, but the veteran's current disability rating already 
takes into account the veteran's abdominal discomfort.  
See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited).  
For these reasons, assignment of a separate evaluation for 
the veteran's surgical scar is not warranted.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that his 
residuals of a cholecystectomy and appendectomy have caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a disability rating higher than 
10 percent for the residuals of a cholecystectomy and 
appendectomy, on either a schedular or extra-schedular basis, 
at any time during the rating period on appeal.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Hart v. Mansfield, No. 05-2424 (U.S. Court of Appeals 
for Veterans Claims, Nov. 19, 2007).

Dermatophytosis of the Feet

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, 
dermatophytosis is to be rated as disfigurement of the head, 
neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending 
on the predominant disability.  As the veteran's predominant 
disability manifests itself by skin irritation of the feet, 
the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

Diagnostic Code 7806 provides a noncompensable evaluation for 
dermatitis or eczema involving less than 5 percent of the 
entire body, or less than 5 percent of exposed areas 
affected, and no more than topical therapy was required 
during the prior 12-month period.  A 10 percent disability 
evaluation is assigned if there is dermatitis or eczema of at 
least 5 percent of the entire body, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of the exposed affected areas, or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the prior 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  For the next 
higher 30 percent disability evaluation, there must be 
dermatitis or eczema over 20 to 40 percent of the entire body 
or 20 to 40 percent of the exposed areas affected, or 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly during the prior 12-
month period.  Id.  

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's dermatophytosis of the feet most closely 
approximates the criteria for the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.118, DCs 7806, 7813 
(2006).

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran 
has dermatophytosis of the feet over 20 percent of his body 
or that the veteran's dermatophytosis of the feet requires 
systemic therapy involving corticosteroids.  While the Board 
acknowledges that the veteran has tinea pedis on the soles of 
his feet, on his forefeet, and between his toes, as well as 
onychomycosis of the toes, which he treats with a topical 
anti-fungal medication, his dermatophytosis of the feet does 
not require immune suppression.  In fact, the veteran denies 
using corticosteroids or immunosuppressive drugs for this 
disorder.  Further, the veteran's dermatophytosis of the feet 
involved only 3.6 percent of his entire body.  As such, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his dermatophytosis of the feet, including 
any effects his skin disorder has on his earning capacity and 
his ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2007).  However, the Board finds that there is no basis for 
a higher rating, as the record does not reflect that 
dermatophytosis of the feet has resulted in any impairment in 
employment or daily activities, beyond that contemplated by 
the current 10 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his dermatophytosis of the feet 
caused marked interference with his employment at any point 
during the relevant rating period on appeal or necessitated 
frequent periods of hospitalization as to render impractical 
the application of normal rating schedule standards.  So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for his dermatophytosis of the feet, on either a 
schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Rotator Cuff Syndrome of the Left Shoulder

Documents of record establish that the veteran is right-
handed.  See 38 C.F.R. § 4.69 (2007).  The veteran's rotator 
cuff syndrome of the left shoulder (his minor upper 
extremity) is currently evaluated as 10 percent disabling by 
analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
See 38 C.F.R. § 4.20 (2006) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Diagnostic Code 5201 
provides criteria for rating limitation of motion of the arm.  
A 20 percent rating is assigned for the minor arm when motion 
of the arm is limited to shoulder level or limited to midway 
between the side and shoulder level.  A 30 percent rating is 
warranted for the minor arm where motion of the arm is 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The objective clinical evidence of record, throughout the 
rating period on appeal, does not indicate the veteran's left 
shoulder disability causes limitation of motion, swelling, 
muscle spasm, or pain on motion.  See 38 C.F.R. § 4.71, Plate 
I.  He demonstrated full muscle strength when examined, and 
there was no evidence of deformity or atrophy.  On VA 
examination in October 2005, he demonstrated active forward 
elevation to 130 degrees and full passive forward elevation 
to 180 degrees, with abduction to 140 degrees actively, and 
100 degrees passively.  External and internal rotation were 
85 degrees, and 45 degrees, respectively.  While the veteran 
had complaints of pain and tenderness on palpation over the 
anterolateral acromion and deltoid muscle, pain did not 
further inhibit his range of motion.  Furthermore, while the 
veteran testified at his August 2007 hearing before the 
undersigned VLJ as to increased limitation of motion since 
his VA examination, he also indicated that his range of 
motion of the left shoulder was in excess of shoulder level.  
(Transcript at page 12.)

The Board has also considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including 5200, 5202, and 5203.  
There has been no demonstration at any time during the rating 
period on appeal that the left shoulder has functional 
impairment, even with consideration of pain, comparable to 
ankylosis of the left shoulder, so Diagnostic Code 5200 is 
inapplicable.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
where there is impairment of the humerus, with infrequent or 
frequent recurrent dislocation at the scapulohumeral joint 
and guarding of movement at the shoulder level or all arm 
movements.  A 20 percent rating is also for assignment where 
there is moderate or marked deformity due to malunion of the 
minor humerus.  There is no evidence of dislocation of the 
scapulohumeral joint or deformity due to malunion of the left 
humerus at any time during the rating period on appeal.  
Moreover, the evidence does not show malunion or nonunion of 
the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

In concluding that the veteran is not entitled to a rating in 
excess of 10 percent for his rotator cuff syndrome of the 
left shoulder, at any time during the rating period on 
appeal, the Board also has considered whether he is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain.  Nevertheless, as already mentioned, his 
pain did not further inhibit his range of motion or otherwise 
create functional limitations.  And there also is no 
objective clinical indication that he has other symptoms, 
aside from this (e.g., premature or excess fatigability, 
weakness, incoordination, etc.), which otherwise result in 
any additional functional limitation in his left shoulder to 
a degree or extent that would support a rating higher than 
10 percent.

In determining the veteran is not entitled to a rating higher 
than 10 percent, the Board has also considered whether the 
disability at issue warrants an extra-schedular evaluation at 
any time during the rating period on appeal.  The record on 
appeal, however, does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that his 
left shoulder disability has caused marked interference with 
his employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Entitlement to Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  But medical evidence is required to 
show this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board finds that the above holding in 
Combee is analogous to the herbicide agent presumption.

Analysis

Left Arm and Hand Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left arm/hand 
disability, including carpal tunnel syndrome, to include as 
secondary to his service-connected rotator cuff syndrome of 
the left shoulder, so it must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, a left arm/hand disability 
during his military service.  Moreover, the veteran's 
separation examination report was normal, with a normal 
clinical evaluation of the upper extremities and 
musculoskeletal system. The Board also notes that it appears 
that the veteran did not make any related complaints at his 
discharge.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his military separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's carpal tunnel syndrome was not 
manifested or diagnosed until 2002, over 30 years after his 
active duty service in the military had concluded.  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of the disability at issue, decades 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his current left arm/hand disability to his 
service.  In fact, a June 2002 VA treatment note indicates 
that an EMG test diagnosed left carpal tunnel syndrome, 
without left cervical radiculopathy or left ulnar compression 
at the elbow or Guyon's canal.  A related treatment note in 
February 2002 also indicated that x-rays of the veteran's 
left shoulder were normal.  A September 2002 treatment note 
further indicated that the veteran's carpal tunnel syndrome 
was due to medial and ulnar nerve compression at the wrist.  
See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations 
of a chronic disorder are not service connected where they 
are clearly attributable to intercurrent causes).  

In short, the only evidence portending that the veteran's 
left arm/hand disability, including carpal tunnel syndrome, 
is in any way related to his service in the military, or his 
service-connected rotator cuff syndrome of the left shoulder, 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Right Neck Warthin's Tumor

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right neck 
Warthin's tumor, including as secondary to Agent Orange 
exposure.  38 C.F.R. § 3.102.  

There is no medical evidence of record indicating the 
veteran's current right neck Warthin's tumor was incurred 
during or as a result of his military service.  The Board 
notes that the veteran did not make any complaints during his 
service or at his discharge, and his separation examination 
report indicates that the veteran had a normal clinical 
evaluation of his neck, skin, and lymphatic system.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the veteran was first 
diagnosed with a right neck Warthin's tumor in 2003, over 30 
years after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  In fact, the veteran testified at his 
hearing before the undersigned VLJ that he did not receive 
treatment for his neck until many years after his service.  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, although the veteran is presumed to have been 
exposed to Agent Orange during his service in Vietnam, a 
right neck Warthin's tumor is not a condition entitled to 
presumptive service connection in accordance with 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Moreover, none of the veteran's various VA and private 
treatment records indicate that the veteran's right neck 
Warthin's tumor was in any way related to his military 
service.  In fact, there is no competent clinical evidence 
that relates the veteran's current disability to his military 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
the claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of a cholecystectomy and appendectomy is denied.

Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the feet is denied.

Entitlement to rating in excess of 10 percent for rotator 
cuff syndrome of the left shoulder is also denied.

Service connection for a left arm/hand disability, to include 
carpal tunnel syndrome, including as due to service-connected 
rotator cuff syndrome of the left shoulder, is denied.

Entitlement to service connection for right neck Warthin's 
tumor, to include as secondary to Agent Orange exposure, is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


